EX‑33.38 (logo) PENTALPHA February 24, 2017 Management’s Report on Assessment of 2016 Compliance by Pentalpha Surveillance, LLC with Applicable Regulation AB Servicing Criteria Pentalpha Surveillance, LLC (the Asserting Party) is responsible for assessing its compliance, as of and for the year ended December 31, 2016, with the servicing criteria set forth in Title 17, Section 229.1122(d) of the Code of Federal Regulations. The assessment concerns the Asserting Party’s servicing efforts for its servicing “Platform,” which is comprised of two separate groups (Platforms A and B) and which consists of its servicing activities encompassed by contractual obligations to perform Regulation AB reporting (see Appendix A for a list of the Asserting Party’s Platforms of required reporting by the servicing agreements). The Asserting Party has assessed its compliance with the applicable servicing criteria as of and for the year ended December 31, 2016. The Asserting Party used the criteria in Paragraph (d) of Section 1122 of Regulation AB (17 C.F.R. 229.1122) to assess its compliance. Based on such assessment, the
